DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2019 and 04/15/20250 and 11/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. in view of Matsuda.
Watanabe et al. (US Pub. No. 2018/0306431 A1) discloses (see annotated Figure 1) a projector system (i.e. video-image projection function-equipped lighting device [page 2, paragraph 0038, lines 1-2]; Figure 1, element 10), comprising: a connector (i.e. holding tool for holding the pendant-type lighting device [page 2, paragraph 0038, lines 17-19]; Figure 1, element 40) attachable to a lighting wiring base (i.e. holder of the light fixture/connector; Figure 1, element A) mounted on a ceiling surface (Figure 1, element 50) of a room (page 2, paragraph 0038, lines 1-5); a housing (i.e. housing/shade [page 4, paragraph 0065, line 13]; Figure 4, element 11) hanging from the connector (Figure 4, element 40); a communicator (i.e. communication unit; Figure 3, element 132) accommodated in the housing (i.e. said communicator [element 132] is located inside the lighting device [Figure 3, element 300, is a block diagram of the internal configuration of the video-image projection function-equipped lighting device; page 2, paragraph 0042, lines 1-3] which is located inside the housing [element 11; page 5, paragraph 0071, lines 9-11]) to obtain content (i.e. information to be displayed based on the control signals; page 3, paragraph 0051, lines 8-11) to be projected onto a wall surface of the room (page 2, paragraph 0038, lines 10-12); a 

    PNG
    media_image1.png
    571
    732
    media_image1.png
    Greyscale

Watanabe et al. teaches the salient features of the present invention as explained above, including projecting an image on a wall surface (page 2, paragraph 0038, lines 10-12).  However, Watanabe et al. does not teach a corrector to control the emission light to correct an effect of a state of the surface on the projected picture in accordance with the brightness of the room.
Matsuda (US Pub. No. 2006/0181686 A1) discloses a corrector (i.e. image information correction; Figure 2, element 120) to control the emission light (i.e. correcting the information inside the display area) to correct an effect of a state of the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a corrector to control the emission light to correct an effect of a state of the surface on the projected picture in accordance with the brightness of the room as shown by Matsuda in combination with Watanabe et al.’s invention for the purpose of correcting the image information based on the corrected sensing information so that the color and the brightness of the projection image become ideal (page 8, paragraph 0156, lines 9-12).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. in view of Matsuda.
Watanabe et al. (US Pub. No. 2018/0306431 A1) discloses an illuminator (i.e. illumination light source; Figure 4, element 20) arranged in the housing (i.e. housing/shade [page 4, paragraph 0065, line 13]; Figure 4, element 11); and projecting an image on a wall surface (page 2, paragraph 0038, lines 10-12).
Watanabe et al. teaches the salient features of the present invention except a corrector controlling the illumination light from the illuminator to smooth a color change in a boundary between the picture and the surface.
Matsuda (US Pub. No. 2006/0181686 A1) discloses a corrector (i.e. image information correction; Figure 2, element 120) controlling the illumination light from the illuminator to smooth a color change (i.e. corrects the image information based on ideal color information indicating an ideal color and the corrected sensing information so the projection image is projected in the ideal color; page 8, paragraph 0157, lines 1-5) in a 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a corrector controlling the illumination light from the illuminator to smooth a color change in a boundary between the picture and the surface as shown by Matsuda in combination with Watanabe et al.’s invention for the purpose of correcting the image information based on the corrected sensing information so that the color and the brightness of the projection image become ideal (page 8, paragraph 0156, lines 9-12).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. in view of Matsuda.
Watanabe et al. (US Pub. No. 2018/0306431 A1) discloses projecting an image on a wall surface (page 2, paragraph 0038, lines 10-12).  
Watanabe et al. teaches the salient features of the present invention except the corrector obtains, through the communicator, a state of the surface obtained by photographing the surface, and corrects an effect of the state of the surface on the projected picture.
Matsuda (US Pub. No. 2006/0181686 A1) discloses the corrector (i.e. image information correction; Figure 2, element 120) obtains, through the communicator (i.e. sensing information correction; Figure 2, element 130), a state of the surface obtained by photographing (i.e. image/data captured by element 180; see image processing illustrated in Figure 4) the surface (i.e. the image distortion sensing section [Figure 2, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the corrector obtains, through the communicator, a state of the surface obtained by photographing the surface, and corrects an effect of the state of the surface on the projected picture as shown by Matsuda in combination with Watanabe et al.’s invention for the purpose of correcting the image information based on the corrected sensing information so that the color and the brightness of the projection image become ideal (page 8, paragraph 0156, lines 9-12).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. in view of Matsuda as applied to claims 1-3 above, and further in view of Yeom et al.
Watanabe et al. (US Pub. No. 2018/0306431 A1) discloses an imager (i.e. camera; Figure 3, element 350; page 2, paragraph 0044, line 1), wherein the imager photographs the wall surface (i.e. the camera [Figure 3, element 350] shoots a video-image projection region on the display surface [page 2, paragraph 0044, line 1 through page 3, paragraph 0044, line 1]; said display surface could be a wall [page 2, paragraph 0038, lines 10-12]).

Yeom et al. (US Pub. No. 2012/0113399 A1) discloses a corrector (i.e. image adjustment unit; Figure 1, element 134) correcting (i.e. adjusting) the effect of the state of the surface (Figure 1, element 140) on the projected picture (i.e. projected image; Figure 1, element 140) based on the state of the surface obtained by photographing (i.e. photographs images projected on the screen [Figure 1, element 140] and extracts specific patterns from the photographed images; page 3, paragraph 0043, lines 1-5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a corrector correcting the effect of the state of the surface on the projected picture based on the state of the surface obtained by photographing as shown by Yeom et al. in combination with Watanabe et al. and Matsuda’s invention for the purpose of adjusting images through the extracted specific patterns (Yeom et al., page 3, paragraph 0043, lines 4-5).
Claims 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. in view of Matsuda as applied to claims 1-3 above, and further in view of Katada et al.
Watanabe et al. (US Pub. No. 2018/0306431 A1) in combination with Matsuda (US Pub. No. 2006/0181686 A1) teaches the salient features of the present invention except the picture is larger by at least a predetermined width from a perimeter of the 
Katada et al. (JP 2003-289485 A) discloses the picture (Figure 14, element 600) is larger by at least a predetermined width from a perimeter of the content (Figure 14, element 702), and the corrector (i.e. trapezoidal distortion correction unit [Figure 2, element 132]; see translation, paragraph 0029, lines 263-264) corrects a portion of the picture with the predetermined width to have a lower brightness as being more away from the content (i.e. the image is displayed at a desired state; see translation, paragraph 0029, lines 264-265).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the picture is larger by at least a predetermined width from a perimeter of the content, and the corrector corrects a portion of the picture with the predetermined width to have a lower brightness as being more away from the content as shown by Katada et al. in combination with Watanabe et al. and Matsuda’s invention for the purpose of correcting the keystone distortion of the projected image generated by projecting the projected image from an oblique direction with respect to the screen/wall surface (Katada et al., see translation, paragraph 0028, lines 256-259).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. in view of Oda.
Watanabe et al. (US Pub. No. 2018/0306431 A1) discloses (see annotated Figure 1) a projector (i.e. video-image projection function-equipped lighting device [page 2, paragraph 0038, lines 1-2]; Figure 1, element 10), comprising: a connector (i.e. 
Watanabe et al. teaches the salient features of the present invention as explained above except the communicator communicates with an external device including a corrector and causes the corrector to control the emission light and correct 
Oda (JP 2008-244671 A) discloses the communicator (i.e. control unit; Figure 2, element 21) communicates with an external device (i.e. remote controller; Figure 1, element 3) including a corrector (i.e. remote controller control means; Figure 4, element 35) and causes the corrector (Figure 4, element 35) to control the emission light (i.e. measures the luminance that is received by the projector, and then the projector adjust the intensity of the light emitted; see translation, paragraph 0018, lines 220-227) and correct (i.e. adjust) an effect of a state of the surface on the projected picture in accordance with the brightness of the room (i.e. adjust the intensity of the light emitted according to the received illuminance; see translation, paragraph 0018, lines 224-225).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the communicator communicates with an external device including a corrector and causes the corrector to control the emission light and correct an effect of a state of the surface on the projected picture in accordance with the brightness of the room as shown by Oda in combination with Watanabe et al.’s invention for the purpose of adjusting the intensity emitted from the  projector according to the ambient luminance (Oda, see translation, paragraph 0004, lines 47-48).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. in view of Matsuda and Yeom et al. as applied to claim 4 above, and further in view of Katada et al.

Katada et al. (JP 2003-289485 A) discloses the picture (Figure 14, element 600) is larger by at least a predetermined width from a perimeter of the content (Figure 14, element 702), and the corrector (i.e. trapezoidal distortion correction unit [Figure 2, element 132]; see translation, paragraph 0029, lines 263-264) corrects a portion of the picture with the predetermined width to have a lower brightness as being more away from the content (i.e. the image is displayed at a desired state; see translation, paragraph 0029, lines 264-265).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the picture is larger by at least a predetermined width from a perimeter of the content, and the corrector corrects a portion of the picture with the predetermined width to have a lower brightness as being more away from the content as shown by Katada et al. in combination with Watanabe et al., Matsuda and Yeom et al.’s invention for the purpose of correcting the keystone distortion of the projected image generated by projecting the projected image from an oblique direction with respect to the screen/wall surface (Katada et al., see translation, paragraph 0028, lines 256-259).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. in view of Matsuda as applied to claims 1-4 above, and further in view of Yeom et al.
Watanabe et al. (US Pub. No. 2018/0306431 A1) discloses a brightness sensor sensing a current brightness of the room (i.e. the brightness sensor sense the brightness; page 8, paragraph 0106, lines 12-14); projecting an image on a wall surface (page 2, paragraph 0038, lines 10-12).
Watanabe et al. in combination with Matsuda (US Pub. No. 2006/0181686 A1) teaches the salient features of the present invention as explained above except a corrector causing the imager to photograph, and controls the illumination light to smooth the color change in the boundary between the picture and the surface.
Yeom et al. (US Pub. No. 2012/0113399 A1) discloses a corrector (i.e. image adjustment unit [element 134] which is part of the system for adjusting an image of a beam projector illustrated in Figure 1) causing the imager (i.e. camera; Figure 1, element 112) to photograph (i.e. photographing test images and pattern images on the screen; page 1, paragraph 0012, lines 3-5), and controls the illumination light (i.e. adjusted image; page 3, paragraph 0063, lines 1-2) to smooth the color change (i.e. color uniformity gradient) in the boundary between the picture and the surface (i.e. white balance adjusting value, color uniformity gradient map and position values of images; page 3, paragraph 0055, lines 1-7).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a corrector causing the imager to photograph, and controls the illumination light to smooth the color change in the .

Allowable Subject Matter
Claims 5-9 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, Watanabe et al. (US Pub. No. 2018/0306431 A1) discloses a projector system (i.e. video-image projection function-equipped lighting device [page 2, paragraph 0038, lines 1-2]; Figure 1, element 10).  Furthermore, Matsuda (US Pub. No. 2006/0181686 A1) discloses a corrector (i.e. image information correction; Figure 2, element 120) to control the emission light (i.e. correcting the information inside the display area) to correct an effect of a state of the surface (i.e. display area) on the projected picture (i.e. projection image) in accordance with the brightness of the room (page 8, paragraph 0156, lines 6-12).  However, Watanabe et al., Matsuda, and the prior art of record neither shows nor suggests a projector system wherein the imager photographs four sides of the content projected on the wall surface, and four sides of the room including the ceiling surface, the wall surface, and a floor surface of the room, and the corrector performs, based on a state of the content obtained by photographing, keystone correction to cause the four sides of the content to be 
Regarding claims 6-9 and 15-19, the claims are allowable based on their dependence from allowable claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Konno (US Pub. No. 2016/0269702 A1) discloses a display control device including a display control unit configured to perform control to display a second image based on image information on a surface of a projection device that projects a first image based on the image information onto a predetermined surface.  The first image and the second image correspond to different ranges of a single image that is reproduced from the image information. 
Blaser, Jr. et al. (US Patent No. 9,602,787 B2) shows a ceiling medallion projection system is with means of housing and concealing a ceiling mounted high definition video projection system.  The assembly is typically located between a pendant light fixture and the ceiling.  It can be oriented to project imagery on a selected wall of the room.  It is intended to be less conspicuous than a standard ceiling mounted projection system or video screen and requires little to no additional in-wall electrical service as it takes advantage of the electrical service already provided to the light.  It is controlled wirelessly and can be linked to a router and any number of electrical devices including computers, handheld tablets and smart phones.  It has audio capability as 
Ono et al. (US Pub. No. 2018/0156401 A1) discloses an illumination device emits illumination light and has a light source arranged inside a housing generating illumination light; a diffusing panel attached to the housing; and a projector inside a space formed by the housing and a part of the diffusing panel and projecting an image onto a projection surface.  An optical unit is arranged so that an incident direction of a light flux incident from a display element provided in the projector onto a projection optical system of the projector is substantially parallel to a horizontal plane or in a direction closer to a direction parallel to the horizontal plane than a vertical direction, or in so that an optical axis of the projection optical system on which the light flux from the display element is substantially parallel to the horizontal plane or in a direction closer to a direction parallel to the horizontal plane than the vertical direction. 
Ono et al. (US Pub. No. 2017/0350566 A1) shows an illumination device configured to emit illumination light has a light source arranged inside a housing generating the illumination light; a diffusing panel attached to the housing; and a projector arranged inside a space formed by the housing and a part of the diffusing panel for projecting an image onto a projection surface.  An optical unit is arranged so that an incident direction of a light flux incident from a display element provided in the projector onto a projection optical system of the projector is substantially vertical or in a direction closer to a vertical direction than a direction parallel to a horizontal plane, or so that an optical axis of the projection optical system on which the light flux from the 
Abe et al. (US Pub. No. 2016/0025327 A1) teaches a projection-type image display apparatus includes a light source unit, an image generating unit that generates image light according to an input video signal, a light-guide optical system that guides the light from the light source unit to the image generating unit, a projection optical system that projects the image light generated by the image generating unit, and a controller.  The controller has a display mode in which the image light is projected and an illumination mode in which the light from the light source unit is emitted as illumination light.  The controller controls the optical system to focus illumination light from the projection optical system on a projection surface, in the display mode, and to focus illumination light from the projection optical system at a position different from the projection screen, in the illumination mode. 
Mizushima et al. (US Pub. No. 2010/0289664 A1) shows a light projection device, including a movable projector section which illuminates or display information by projecting light while moving a projection position; a position detecting section which detects a position of a lost article instructed by a user; a view field detecting section which detects a view field of the user, and a controller section which controls said movable projection section based on the lost article detected by the position detecting section and the view field of the user detected by the view field detecting section, and either directly illuminates the lost article or projects guide information for guiding the user to the lost article within a view field of the user. 

Muramatsu (US Patent No. 10,345,686 B2) discloses a projector device including a distance detector, an imaging unit, a projector unit, a driver, and a controller.  The imaging unit detects a specific target object.  The projector unit projects a projection image.  The driver drives the projector unit such that a projection direction in which the projection image is to be projected is changed.  The distance detector detects a state of the target object detected by the imaging unit.  The controller controls at least one of the projector unit and the driver such that the projection image tracks the target object.  The projection image has display data including a content for guiding the target object.  The controller changes a content of information included in the display data in the projection image, which is to be projected while tracking the target object, according to the state of the target object detected by the distance detector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                             
02/23/2021